Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  December 14, 2016

The Court of Appeals hereby passes the following order:

A17D0196. WILLIE R. HILL et al. v. GERREN ILES.

      Willie and Yvonne Hill petitioned for and received guardianship of minor K.
L. in the Walton County Probate Court. Gerren Iles filed a motion to vacate the order
granting the letters of guardianship, claiming he was the child’s father. Genetic
testing confirmed that he was the child’s biological father, but the probate court
denied Iles’s motion to terminate the guardianship. Iles appealed to the Walton
County Superior Court. The superior court terminated the Hills’ letters of
guardianship and awarded “full legal custody of the minor child” to Iles. The Hills
filed a timely application for discretionary appeal from that order.
      Pursuant to OCGA § 5-6-34 (a) (11), “[a]ll judgments or orders in child
custody cases awarding, refusing to change, or modifying child custody” are directly
appealable. A party seeking to challenge a child custody order, therefore, may file a
direct appeal. See Cohen v. Cohen, 300 Ga. App. 7, 8 (1) (684 SE2d 94) (2009);
Taylor v. Curl, 298 Ga. App. 45 (679 SE2d 80) (2009). OCGA § 19-9-41 (4) defines
a “child custody proceeding” as “a proceeding in which legal custody, physical
custody, or visitation with respect to a child is an issue.” Because the order in this
case established legal custody over the minor child, the order is directly appealable
under OCGA § 5-6-34 (a) (11).
     This Court will grant an otherwise timely discretionary application if the lower
court’s order is directly appealable and the applicant has not already filed a notice of
appeal. See OCGA § 5-6-35 (j). Accordingly, this application is hereby GRANTED.
The appellants shall have ten days from the date of this order to file a notice of appeal
with the trial court. If, however, they have already filed a notice of appeal, they need
not file a second notice. The clerk of the trial court is DIRECTED to include a copy
of this order in the record transmitted to the Court of Appeals.



                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        12/14/2016
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.